SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

81
CA 12-01423
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF THE ESTATE OF GLORIA H. LAMBERT,
DECEASED.
---------------------------------------------------               ORDER
WAYNE C. LAMBERT, PETITIONER-RESPONDENT-RESPONDENT;

JOHN R. LAMBERT, RESPONDENT-PETITIONER-APPELLANT.


THE HILPERT LAW OFFICES, CROTON-ON-HUDSON (STEVEN FELSENFELD OF
COUNSEL), FOR RESPONDENT-PETITIONER-APPELLANT.

MARIANNE BROWN, LIVERPOOL, D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN
A. CIRANDO OF COUNSEL), FOR PETITIONER-RESPONDENT-RESPONDENT.


     Appeal from an order of the Surrogate’s Court, Oswego County
(John J. Elliott, S.), entered September 15, 2011. The order, inter
alia, denied the motion of respondent-petitioner to vacate a decree of
probate, granted the petition of petitioner-respondent for appointment
as successor executor and denied the cross petition of respondent-
petitioner for probate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
by the Surrogate.




Entered:    February 1, 2013                    Frances E. Cafarell
                                                Clerk of the Court